PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/120,951
Filing Date: 4 Sep 2018
Appellant(s): KIMHI et al.



__________________
Ryan McCormick
Reg. No. 73,188
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 October 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlauder US 2016/0044058 A1 in view of Onodera US 2014/0143853 A1.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlauder US 2016/0044058 A1 and Onodera US 2014/0143853 A1 as applied to claims 1 and 12 above, and further in view of Maciejak et al US 2018/0189490 A1 (hereinafter Maciejak).
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlauder US 2016/0044058 A1 and Onodera US 2014/0143853 A1 as applied to claims 1 and 12 above, and further in view of Pinto U.S. Patent No. 9,306,962 B1.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlauder US 2016/0044058 A1 and Onodera US 2014/0143853 A1 as applied to claims 1 and 12 above, and further in view of Yun et al US 2014/0344888 A1 (hereinafter Yun).
Claims 6, 7, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlauder US 2016/0044058 A1 and Onodera US 2014/0143853 A1 as applied to claims 1 and 12 above, and further in view of Stevenson U.S. Patent No. 9,462,010 B1.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlauder US 2016/0044058 A1, Onodera US 2014/0143853 A1 and Stevenson U.S. Patent No. 9,462,010  as applied to claims 7 and 18 above, and further in view of Dasgupta et al US 2016/0218949 A1 (hereinafter Dasgupta).
(2) Response to Argument
A.  On page 6, the Appellant argues claims 1, 4, 11, 12 and 15 are not properly rejected under 35 USC §103 as allegedly being unpatentable over Schlauder (US 2016/0044058 A1) in view of Onodera (US 2014/0143853 A1).  The Appellant argues that Onodera does not teach initiating an uninstallation, let alone teaching initiating an uninstallation after a predefined time period from the installation of the agent required by the independent claims 1, 11 and 12.
	The examiner agrees that Onodera does not teach initiating an uninstallation.  Schlauder teaches this limitation.  Schlauder teaches button 318a may cause “Horton” anti-virus to be uninstalled on a client [0042].  The examiner asserts that causing an uninstallation is equivalent to initiating an uninstallation.
B.  On page 7 the Appellant argues that Onodera teaches that the control unit judges that the quarantine agent is uninstalled from the terminal, but does not even remotely suggest initiating the uninstallation of the agent or otherwise teach that the quarantine server control unit causes an uninstallation.  The Appellant argues that the cited portion of Onodera simply teaches judging that the uninstallation has occurred.  The Appellant argues that although paragraph [0118] of Onodera mentions passage of time, such passage of time is not comparable to the claimed “after a predefined time period from the installation of the agent” at least because Onodera does not teach initiating an uninstallation after the prescribed time has passed.  The Appellant argues that Onodera teaches judging that the quarantine agent is uninstalled after the prescribed time period has passed.
	The examiner respectfully disagrees.  As discussed above, the Schlauder reference was used to teach the limitation of initiating the uninstallation of the agent.  Schlauder teaches button 
C.  On page 8 the Appellant argues that the “prescribed time period” of Onodera is not a predefined time period from the installation of the agent as claimed.  The Appellant argues that Onodera teaches that the prescribed time period is defined with respect to when the existence check notification is sent.  The Appellant argues that Onodera does not otherwise suggest that the prescribed time period is defined with respect to a time from the installation of the agent as required by the claim features.  The Appellant argues that the stated purpose of Onodera is not related to initiating an uninstallation but in contrast, Onodera seeks to confirm whether/when the quarantine agent is unlawfully uninstalled.  The Appellant argues that Onodera is concerned with monitoring for uninstallation, not with causing or executing the uninstallation.

D.  On page 9 the Appellant argues that even assuming that Schlauder teaches initiating an uninstallation of an agent, Onodera still fails to teach initiating that uninstallation after a prescribed time has passed since the agent was installed.  The Appellant argues that combining Schlauder and Onodera as suggested by the examiner would at least change the principles of operation of both Schlauder and Onodera.
	The examiner respectfully disagrees.  As previously discussed, the Schlauder reference is concerned with initiating the uninstallation and the combination of the references would have taught initiating the uninstallation after a prescribed time period.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious before the effective filing date of the claimed invention to a person having 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Aravind K Moorthy
/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
Conferees:
/SIMON P KANAAN/Primary Examiner, Art Unit 2492   
                                                                                                                                                                                                     /SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.